DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/15/2022 has been entered. Claims 1-2, 4-7, 10-11, 14-15, 17 and 20 are currently amended.  Claims 1-20 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 7, filed on 7/15/2022, with respect to 103 rejection has been fully considered and but is not persuasive.  However, applicant authorized Examiner’s amendment as stated below that overcomes the 103 rejection.  The 103 rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Lucas Stelling and agent Rachel Tsai on 7/27/2022.
The application has been amended as follows:
At the end of claim 1, the recited “and the SnBiSb series lead-free solder has peritectic or near-peritectic structure” is replaced with --and the SnBiSb series lead-free solder has peritectic or near-peritectic structure, and a tensile strength of 92.43 to 108.05 MPa--.
In claim 10, the recited “0%-2.5% of Ce, 0%-2.0% of Ti” is replaced with --0.01%-2.5% of Ce, 0.05%-2.0% of Ti--.
In claim 13, delete the recited “Ce, Ti,”.
In claim 14, delete the recited “0.01%-2.5% of Ce by weight, 0.05%-2.0% of Ti by weight,”.
In claim 19, delete the recited “Ce, Ti,”.
In claim 20, delete the recited “0.01%-2.5% of Ce by weight, 0.05%-2.0% of Ti by weight,”.

Election/Restrictions
Claims 1-5 are allowable. Claims 6-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 12/22/2020, is hereby withdrawn and claims 6-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 1 is directed to a SnBiSb series lead-free solder, comprising the recited chemical composition, satisfying the recited relationship, with peritectic or near-peritectic structure, and has a tensile strength of 92.43 to 108.05 MPa.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Mori (JP6548537B2) in view of Pandher et al (US20160214213A1).  The previous office action made a 103 rejection based on the prior art’s teaching of overlapping composition.
The examiner’s amendment adds a limitation of a tensile strength of 92.43 to 108.05 MPa to the lead-free solder.  The prior art does not teach or suggest this limitation.  Mori does not teach tensile strength property of its solder.  Pandher teaches a tensile strength of less than 70 MPa [0202 and Fig. 7]. Pandher’s lead-free solder has a composition overlapping the current invention and Mori [0007-0028]; and there is no indication in Pandher’s teaching that this composition can result in a tensile strength higher than 70 MPa.  Therefore, the prior art teaches away the claimed tensile strength of 92.43 to 108.05 MPa; and mere overlapping composition cannot achieve the claimed tensile strength of 92.43 to 108.05 MPa.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762